Citation Nr: 0907482	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-17 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than August 12, 
1991, for a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to April 
1947 and from January 1949 to 1952.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1970 rating decision of the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
COPD.  Although the Veteran filed a notice of disagreement 
(NOD), a statement of the case (SOC), was not issued.  In 
1991, the Veteran attempted to reopen the claim, and the RO 
and the Board found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
COPD.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 1997, the Court dismissed the appeal for failure to 
file a timely notice of appeal; however, the Secretary of VA 
later stipulated that the Veteran's claim had been pending 
since 1970.  

In September 1999, the RO denied the claim on the merits.  
The Veteran perfected an appeal.  The Board remanded the 
claim in May 2000 and November 2000, for further development.  
By rating decision of April 2002, the RO granted service 
connection for COPD with asthma, and awarded a 30 percent 
rating effective April 20, 1970, and a 60 percent rating 
effective August 12, 1991.  Although the Veteran perfected an 
appeal of the RO's assignment of 30 percent and 60 percent 
ratings, in August 2008, he affirmatively withdrew his appeal 
and thus the only issue before the Board is his claim seeking 
an earlier effective date for the award of a TDIU.

In June 2002, the Veteran filed a claim for TDIU.  In 
February 2003, the RO granted the TDIU claim, effective 
August 12, 1991.  This claim was remanded by the Board in May 
2006.  


FINDINGS OF FACT

1.  On June 28, 2002, the Veteran filed a claim for a TDIU 
rating which was granted by rating decision in February 2003 
and assigned an effective date of August 12, 1991.

2.  It is not factually ascertainable that the Veteran's 
service-connected disabilities caused individual 
unemployability prior to August 12, 1991.


CONCLUSION OF LAW

The criteria for an effective date prior to August 12, 1991, 
for the assignment of a total disability rating based upon 
individual unemployability have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's earlier effective date claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted and the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
and private treatment records with the claims folder, and he 
was afforded a VA examination in August 2006.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

In determining whether the Veteran is entitled to total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  In other words, according to pertinent 
regulation, "unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating."  38 
C.F.R. § 4.19 (emphasis added).

When a Veteran does not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the Board must consider, on an extra-schedular basis, whether 
the his service-connected disabilities render him unable to 
obtain and retain substantially gainful employment.  
Specifically, there must be a determination that the 
Veteran's service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16

In evaluating whether the Veteran's service-connected 
disability precludes substantially gainful employment, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has found that to mean work which 
is more than marginal and permits the individual to earn a 
"living wage."  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

Here, the Veteran seeks an effective date earlier than August 
12, 1991, for a grant of TDIU.  Specifically, he seeks an 
effective date of August 1, 1988, the date he accepted an 
offer of early retirement due to his physical ailments.

The record reflects that the Veteran's claim for service 
connection for COPD was pending from 1970 until it was 
finally granted in April 2002.  The RO granted service 
connection for COPD with asthma, and awarded a 30 percent 
rating effective April 20, 1970, and a 60 percent rating 
effective August 12, 1991.  The Veteran filed a formal 
application for entitlement to a TDIU rating on June 28, 
2002, and by way of a February 2003 rating decision, the RO 
granted entitlement to TDIU, effective August 12, 1991.  This 
was the date that the medical evidence first indicated that 
his COPD should be evaluated as 60 percent rather than 30 
percent.  The Board must now look to the evidence of record 
for the period between August 1, 1988, and August 12, 1991, 
to determine if it showed that the Veteran's service-
connected disabilities had increased in severity to such an 
extent that TDIU was warranted at any point during that 
period.

The Board acknowledges the Veteran's contentions that a TDIU 
rating should be awarded from August 1, 1988, because that is 
when he accepted an offer of early retirement.  However, the 
Board notes that TDIU is granted when a Veteran's service-
connected disabilities prevent him from gainful employment.  
As such, the Board cannot consider the symptoms of the 
Veteran's deviated nasal septum or duondenal ulcer in 
determining his eligibility for TDIU.  Moreover, the Board 
cannot consider the symptoms of the Veteran's hearing loss or 
tinnitus in determining his eligibility for TDIU until 
service connection for those disabilities was established, 
which was not until July 27, 1992, and April 24, 2003, 
respectively.

For the period from August 1, 1998, to August 12, 1991, the 
Veteran was service-connected for COPD with a 30 percent 
evaluation and for malaria with a noncompensable evaluation.  
Thus, he did not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).  
The relevant medical evidence for the period from August 1, 
1998, to August 12, 1991, includes treatment records which 
mention the Veteran's service-connected disabilities but 
contain no relevant evidence regarding whether the 
disabilities prevented the him from gainful employment at 
that time.  

The Veteran indicates that he quit his job as a probation 
officer for the State of West Virginia in July 1988 due to 
the difficulties he was having with "breathing and other 
physical problems."  A January 2003 letter from the state 
payroll supervisor confirmed that the Veteran had not been 
employed by the state since approximately 1988, which is 
corroborated by his Social Security earnings record.  In an 
August 12, 1991, letter, the Veteran's private physician 
indicated that the Veteran suffered from "increasing 
shortness of breath, weakness which forced him to retire in 
1998."  The physician opined that the Veteran was now 
totally disabled with emphysema and bronchitis.  Based on 
this evidence, the RO increased the Veteran's COPD evaluation 
to 60 percent effective August 12, 1991, and awarded TDIU 
from that date based on his meeting the schedular criteria 
for consideration of unemployability under 38 C.F.R. § 
4.16(a).

Significantly, there is no indication that the Veteran was 
involuntarily terminated from his position with the State of 
West Virginia as a result of his service-connected 
disabilities.  Rather, the evidence suggests that he 
voluntarily sought early retirement at the age of 60.  
Furthermore, there is no indication that the Veteran applied 
for other, more sedentary occupations where his performance 
would not have been hindered by his service-connected 
disabilities.  

In short, there is no competent medical evidence for the time 
period from August 1, 1998, to August 12, 1991, which shows 
the Veteran was unable to obtain and maintain gainful 
employment because of his service-connected disabilities, 
which at the time consisted of COPD and malaria. Although the 
August 1991 physician's letter indicates that the Veteran was 
forced to retire from his job as a parole officer as a result 
of his service-connected disabilities, it does not indicate 
that the Veteran was unable to obtain any type of gainful 
employment prior to August 12, 1991.  Therefore, it is not 
factually ascertainable that the Veteran's service-connected 
disabilities caused individual unemployability prior to 
meeting the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a) on August 12, 1991.  
Consequently, an earlier effective date for a TDIU rating is 
not warranted.


ORDER

Entitlement to an effective date prior to August 12, 1991, 
for the award of a total disability rating based on 
individual unemployability (TDIU) is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


